DETAILED ACTION
	This Action addresses the RCE filed on on 11 Oct 2021:  Claims 1, 3, 5, 8, and 14-15 have been amended; Claim 18 was previously cancelled; and pending Claims 1-17 and 19-21 are rejected as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-17 and 19-21 under 35 U.S.C. 103 as unpatentable over OpenShift ("Upgrade Methods and Strategies | Upgrading Clusters"; OpenShift.com website [full url in ref.] as captured by the Wayback Machine Internet Archive (archive.org) on 16 July 2019) in view of De Zaeytijd et al. (U.S. Pat. 10,289,400):
As for Claim 1, OpenShift teaches a processor; and a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations, comprising (P1/34: “There are two methods available for performing OpenShift Container Platform cluster upgrades: automated or manual.” Both facilitated by instructions stored in a memory executed by a processor.): receiving a first user input indicative of an upgrade image for a first computing node of a first computing cluster, and a patch for the first computing node (P1/34: “When new [i.e., an upgrade image], and applying asynchronous errata updates [i.e., patches] within a minor version (3.9.z releases).”)…applying the upgrade image to the first computing node at a node level (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters [first node] and then nodes [second and subsequent nodes]. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”); restarting the first computing node (P13/34: “Restart the master service(s) on each master and review logs to ensure they restart successfully.”)  OpenShift does not explicitly teach the remaining limitations.  
But De Zaeytijd teaches and in response to receiving the first user input indicative of the upgrade image and the patch before applying the upgrade image (Col 20, L16: “selecting, using the conversion matrix, an intermediate path from the one or more intermediate paths for the multiple-version upgrade [of an individual cluster node]….”), determining that the upgrade image and the patch are compatible at a cluster level (Col. 20, L7: “using upgrade metadata of the resource to split up the multiple-version upgrade into previously defined and tested upgrade paths from the initial version to the final version; designating the previously defined and tested upgrade paths within a conversion matrix [conversion matrix ensures compatibility at cluster level]; determining one or more intermediate paths for the conversion using the conversion matrix….”) based on whether there is a stored indication that the upgrade image and the patch are compatible, wherein the stored indication is generated and stored separate from an instance of the upgrade image indicated by the first user input (Col. 5 L40: “The upgrading supports an upgrade path from a particular version X of the software to another version Z of the software in a single upgrade run (while allowing the upgrade internally to go over a possible version Y) to limit the upgrade version support matrix and testing to smaller paths (for example, from version X to version Y and from version Y to version Z).”  That is, the support/conversion/compatibility matrix is calculated from the upgrade metadata.  It is a separate data structure, used to guide the upgrade process from the current version to a newer version, by automatically calculating and updating through all the intermediate versions.  It certainly and reasonably teaches at least a separate “stored indication” of patch/version compatibility.); …and performing a patch reconciliation on the first computing node(Col 20, L19: “executing the multiple-version upgrade [of the individual cluster node], by the controller, by first converting the initial version of the resource to one or more interim versions, via the selected intermediate path, and subsequently converting from the one or more interim versions to the final version….”) 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine OpenShift and De Zaeytijd because doing so creates “an effective system for preventing communications by outdated resources and implementing multiple-version upgrade schemes seamlessly in a single operation.” (De Zaeytijd, Col 2, L1)
As for Claim 2, which depends on Claim 1, OpenShift teaches wherein the performing the patch reconciliation on the first computing node comprises: applying the patch to the first computing node (P1/34: “When new versions of OpenShift Container Platform are released, you can upgrade your existing cluster to apply the latest enhancements and bug fixes. This includes upgrading from previous minor versions, such as release 3.7 to 3.9 [i.e., an upgrade image], and applying asynchronous errata updates [i.e., patches] within a minor version (3.9.z releases).”)
As for Claim 3, which depends on Claim 1, De Zaeytijd teaches wherein the operations further comprise: in response to the determining, and before installing the upgrade image on the first computing node, storing an indication that the patch is to be installed on the first computing node after the upgrade image is installed on the first computing node (Col. 5 L40: “The upgrading supports an upgrade path from a particular version X of the software to another version Z of the software in a single upgrade run (while allowing the upgrade internally to go over a possible version Y) to limit the upgrade version support matrix and testing to smaller paths (for example, from version X to version Y and from version Y to version Z).”)
As for Claim 4, which depends on Claim 1, De Zaeytijd teaches wherein the performing the applying the upgrade image comprise: in response to the determining, performing the applying the upgrade image to the first computing node and to a second computing node of the first computing cluster (Col 1, L37: “Industry best practices for software upgrades recommend avoiding downtime through rolling upgrades, which upgrade and then reboot each host [i.e., each cluster node] in a wave rolling through the data center.”)
As for Claim 5, which depends on Claim 1, De Zaeytijd teaches wherein the determining comprises: determining that the patch lacks a dependency on another patch (Col. 6 L65: “Dependency relationships are generally directed and acyclic. In other words, the relationships 
As for Claim 6, which depends on Claim 1, OpenShift teaches wherein the determining that the upgrade image and the patch are compatible at the cluster level comprises: performing the determining that the upgrade image and the patch are compatible for at least the first computing node and a second computing node of the first computing cluster independently of performing a separate determination for each of theat least first computing node and the second computing node (P6/35: “Follow the steps in Verifying the Upgrade to verify the cluster’s health….  This will confirm that nodes are in the Ready state, running the expected starting version [i.e., no dependencies], and will ensure that there are no diagnostic errors or warnings.”)
As for Claim 7, which depends on Claim 1, OpenShift teaches wherein the operations further comprise: applying the upgrade image to a second computing node of the first computing cluster at the node level, wherein the applying the upgrade image to the second computing node is separate from the performing the applying the upgrade image to the first computing node (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters and then nodes. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”)
As for Claim 8, OpenShift teaches receiving, by a system comprising a processor, user input indicative of an upgrade image and a patch…(P1/34: “When new versions of OpenShift Container Platform are released, you can upgrade your existing cluster to apply the latest enhancements and bug fixes. This includes upgrading from previous minor versions, such as release 3.7 to 3.9 [i.e., an upgrade image], and applying asynchronous errata updates [i.e., patches] within a minor version (3.9.z releases).”); …applying, by the system, the upgrade image to a first computing node of the computing cluster and a second computing node of the computing cluster (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters and then nodes. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”); restarting, by the system, the first computing node and the second computing node; (P13/34: “Restart the master service(s) on each master and review logs to ensure they restart successfully.”)  OpenShift does not explicitly teach the remaining limitations.  
But De Zaeytijd teaches and in response to receiving the user input indicative of the upgrade image and the patch before the upgrade image has been applied…(Col 20, L16: “selecting, using the conversion matrix, an intermediate path from the one or more intermediate paths for the multiple-version upgrade [of an individual cluster node]….”) determining, by the system, that the upgrade image and the patch are compatible for a computing cluster (Col. 20, L7: “using upgrade metadata of the resource to split up the multiple-version upgrade into previously defined and tested upgrade paths from the initial version to the final version; designating the previously defined and tested upgrade paths within [conversion matrix ensures compatibility at cluster level]; determining one or more intermediate paths for the conversion using the conversion matrix….”) based on whether there is a stored indication that the upgrade image and the patch are compatible, wherein the stored indication is separate from the upgrade image and the patch (Col. 5 L40: “The upgrading supports an upgrade path from a particular version X of the software to another version Z of the software in a single upgrade run (while allowing the upgrade internally to go over a possible version Y) to limit the upgrade version support matrix and testing to smaller paths (for example, from version X to version Y and from version Y to version Z).”  That is, the support/conversion/compatibility matrix is calculated from the upgrade metadata.  It is a separate data structure, used to guide the upgrade process from the current version to a newer version, by automatically calculating and updating through all the intermediate versions.  It certainly and reasonably teaches at least a separate “stored indication” of patch/version compatibility.); and performing, by the system, a patch reconciliation on the first computing node and the second computing node (Col 20, L19: “executing the multiple-version upgrade [of the individual cluster node], by the controller, by first converting the initial version of the resource to one or more interim versions, via the selected intermediate path, and subsequently converting from the one or more interim versions to the final version….”) 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine OpenShift and De Zaeytijd because doing so creates “an effective system for preventing communications by outdated resources and De Zaeytijd, Col 2, L1)
As for Claim 9, which depends on Claim 8, OpenShift teaches further comprising: completing, by the system, the performing the patch reconciliation on the first computing node before beginning the applying the upgrade image to the second computing node (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters and then nodes. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”)
As for Claim 10, which depends on Claim 8, OpenShift teaches wherein performing the applying comprises: performing the applying the upgrade image to the first computing node concurrently with performing the applying the upgrade image to the second computing node (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters [master nodes can be updated concurrently] and then nodes. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”)
As for Claim 11, which depends on Claim 10, OpenShift teaches further comprising: completing, by the system, the performing the patch reconciliation on the first computing node before beginning to apply the upgrade image to a third computing node of the computing cluster (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters [first node] and then nodes [second and subsequent nodes]. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”)
As for Claim 12, which depends on Claim 8, OpenShift teaches further comprising: in response to the determining that the upgrade image and the patch are compatible for the computing cluster, registering, by the system, the patch to be installed (P1/34: “When new versions of OpenShift Container Platform are released, you can upgrade your existing cluster to apply the latest [registered] enhancements and bug fixes. This includes upgrading from previous minor versions, such as release 3.7 to 3.9 [i.e., an upgrade image], and applying asynchronous errata updates [i.e., patches] within a minor version (3.9.z releases).”)
As for Claim 13, which depends on Claim 8, OpenShift teaches further comprising: determining, by the system, that there are no dependencies associated with the patch for the computing cluster (P6/35: “Follow the steps in Verifying the Upgrade to verify the cluster’s health….  This will confirm that nodes are in the Ready state, running the expected starting version [i.e., no dependencies], and will ensure that there are no diagnostic errors or warnings.”)
As for Claim 14, which depends on Claim 8, De Zaeytijd teaches further comprising: after restarting the first computing node, performing, by the system, the patch reconciliation on the first computing node at a node level, the performing comprising comparing patches that are currently installed on the first computing node with an identification of patches that are to be installed to determine a missing patch, and installing the missing patch on the first computing node (Col. 5 L40: “The upgrading supports an upgrade path from a particular version X of the software to another version Z of the software in a single upgrade run (while allowing the upgrade internally to go 
Claim 15 recites substantially the same subject matter as Claim 1 and stands rejected on the same basis accordingly.
As for Claim 16, which depends on Claim 15, OpenShift teaches wherein the operations further comprise: in response to the determining that the upgrade image and the patch are compatible at the cluster level  (P6/35: “Follow the steps in Verifying the Upgrade to verify the cluster’s health….  This will confirm that nodes are in the Ready state, running the expected starting version, and will ensure that there are no diagnostic errors or warnings.”), storing the patch in a computer memory, wherein the performing the patch reconciliation comprises performing the patch reconciliation on the first computing node using the patch stored in the computer memory (P1/34: “When new versions of OpenShift Container Platform are released, you can upgrade your existing cluster to apply the latest [registered] enhancements and bug fixes. This includes upgrading from previous minor versions, such as release 3.7 to 3.9, and applying asynchronous errata updates [stored in memory] within a minor version (3.9.z releases).”)
As for Claim 17, which depends on Claim 15, OpenShift teaches wherein the determining comprises: determining that the patch is identified as being compatible with the upgrade image based on compatibility information in a data store that identifies compatibility between patches and upgrade images (P6/35: “Follow the steps in Verifying the Upgrade to verify the cluster’s health….  This will confirm that nodes are in the Ready state, running the expected starting version, and will ensure that there are no diagnostic errors or warnings.”)
As for Claim 19, which depends on Claim 15, OpenShift teaches wherein the operations further comprise: in response to the determining, performing the applying the upgrade image to the first computing node and to a second computing node of the computing cluster (P3/34: “With in-place upgrades, the cluster upgrade is performed on all hosts in a single, running cluster: first masters [first node] and then nodes [second and subsequent nodes]. Pods are evacuated off of nodes and recreated on other running nodes before a node upgrade begins; this helps reduce downtime of user applications.”)
As for Claim 20, which depends on Claim 15, OpenShift teaches wherein the determining comprises: determining that the patch is identified as being compatible with the upgrade image based on compatibility information in a data store that identifies compatibility between patches and upgrade images (P6/35: “Follow the steps in Verifying the Upgrade to verify the cluster’s health….  This will confirm that nodes are in the Ready state, running the expected starting version, and will ensure that there are no diagnostic errors or warnings.”)
As for Claim 21, which depends on Claim 15, De Zaeytijd teaches wherein performing the determining that the upgrade image and the patch are compatible at the cluster level comprises: comparing the upgrade image and the patch to determine that the upgrade image and the patch are compatible at the cluster level, the comparing being performed independent of a number of computing nodes of the computing cluster (Col 2, L30: “Advantageously, upgrade path testing and component compatibility matrices are reduced to a few well-known and fully-tested upgrade paths.” Further, (Col. 20, L7) “using upgrade metadata of the resource to split up the multiple-version [conversion matrix ensures compatibility at cluster level]; determining one or more intermediate paths for the conversion using the conversion matrix….”)


Response to Arguments
Applicant's arguments filed 9 Sep 2021 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
23 October 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191